Citation Nr: 1141190	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine intervertebral disc syndrome for the period prior to October 28, 2009.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine intervertebral disc syndrome for the period on and after October 28, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's father, mother, and sisters


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 1984 and from January 2003 to January 2004.  The Veteran had additional duty with the South Carolina National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Columbia, South Carolina, Regional Office (RO) which, in pertinent part, denied service connection for a chronic lumbosacral spine disorder to include degenerative disc disease.  In March 2005, the RO, in pertinent part, established service connection for lumbar spine intervertebral disc syndrome; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 9, 2004.  In June 2005, the RO, in pertinent part, denied a total rating for compensation purposes based on individual unemployability (TDIU).  In August 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  In November 2008, the Board, in pertinent part, remanded the issues of an initial evaluation in excess of 10 percent for the Veteran's lumbar spine intervertebral disc syndrome and a TDIU to the RO for additional action.  

In December 2009, the Appeals Management Center (AMC) increased the evaluation for the Veteran's lumbar spine intervertebral disc syndrome from 10 to 40 percent; effectuated the award as of October 28, 2009; granted a TDIU; and effectuated that award as of March 1, 2007.  In July 2010, the Board denied both an evaluation in excess of 10 percent for the period prior to October 28, 2009, and an evaluation in excess of 40 percent for the period on and after October 28, 2009, for  the Veteran's lumbar spine intervertebral disc syndrome.  In July 2010, the Veteran submitted a Motion for Reconsideration of the Board's July 2010 decision.  In October 2010, the Board issued a corrective order to its July 2010 decision.  In October 2010, the Veteran's Motion for Reconsideration was denied.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2011, the Court granted the Parties' Joint Motion for Remand; vacated the Board's July 2010 decision; and remanded the Veteran's appeal to the Board for additional action.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In June 2011, the Court granted the Parties' Joint Motion for Remand and remanded the issues of the initial evaluations for the Veteran's lumbar spine intervertebral disc syndrome to the Board for additional action as directed by the Joint Motion.  The Joint Motion directs that the Board should address the Veteran's entitlement to separate compensable evaluations for the neurological disabilities associated with his lumbar spine intervertebral disc syndrome.  

Clinical documentation from the Spartanburg Regional Healthcare System dated in December 2010 and a January 2011 written statement from R. S. Harley, M.D., convey that the Veteran underwent December 2010 right L4-5 and right L5-S1 laminectomies with discectomies.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's recent lumbosacral surgery, the Board finds that the Veteran should be afforded an additional VA spinal examination in order to ascertain the current nature and severity of his post-operative lumbar spine disorder.  

Clinical documentation dated after January 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A November 2006 Social Security Administration (SSA) Administrative Law Judge decision indicates that the Veteran was awarded SSA disability benefits.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Given these facts, the Board has no discretion and must remand the instant appeal in compliance with the Court's June 2011 Order granting the Parties' Joint Motion to Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his post-operative lumbar spine disorder after December 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims folders any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after December 2010.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

4.  Then schedule the Veteran for a VA spine examination for compensation purposes in order to determine the current nature and etiology of his chronic post-operative lumbar spine disorder, including all associated neurological disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's post-operative lumbar spine disorder with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's post-operative lumbar spine disorder upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

